Mr. Chief Justice Mitchell
dissenting:
The business of selling intoxicating liquors is not unlawful, nor is the act regulating the granting of licenses a criminal or even a penal statute requiring a rigid enforcement of the letter. On the contrary it is a statute applying to the everyday business of the community, and one which particularly requires a common sense business construction. Judged by that standard, the signature of a firm is the signature of all the members of it, and for all useful purposes in the requirements of the statute, it should be so accepted. I do not concur therefore in the view that the petition in the present case was lacking in the necessary jurisdictional facts. I would therefore reverse the judgment and reinstate and affirm the judgment of the quarter sessions.
Mr. Justice Thompson concurs in the dissent.